In an action to foreclose a mortgage, David R. Kittay, as Thomas P. Puccio’s assignee, and North Shore Mart appeal, as limited by their notice of appeal and his brief, from so much of an order of the Supreme Court, Nassau County (Saladino, J.), dated December 23, 1993, as granted the branch of the motion of the receiver, J. Stanley Shaw, which was for commissions and attorneys’ fees and denied the cross motion of Thomas P. Puccio for permission to intervene in order to oppose the receiver’s motion.
Ordered that the appeal of North Shore Mart is dismissed for failure to perfect the appeal in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
As already decided by this Court, Thomas P. Puccio is not the proper party to represent the limited partnership, North Shore Mart, in this action (see, Bank of N. Y. v North Shore Mart, 213 AD2d 576). Accordingly, the Supreme Court properly denied Puccio’s cross motion for leave to intervene.
Since Puccio has no standing to intervene in this foreclosure action, we need not reach the remaining contentions raised by the appellant. Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.